Citation Nr: 0532465	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial, compensable rating for a left 
wrist ganglion cyst.

2.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active service from May 1995 to November 
1998.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a September 1999 rating action that, 
inter alia, granted service connection and assigned an 
initial, 0 percent (noncompensable) rating, each, for a left 
wrist ganglion cyst, for a herpes simplex virus infection, 
and for spider veins of each leg, each effective November 25, 
1998; and denied 10 percent rating for multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  

In November 1999, the veteran filed a Notice of Disagreement 
(NOD) with the initial noncompensable ratings assigned for 
the wrist cyst and virus infection, and with the denial of a 
10 percent rating for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324.  Inasmuch as the claim for a compensable rating for a 
left wrist ganglion cyst involves disagreement with the 
initial percentage disability rating assigned, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A Statement of the Case 
(SOC) was issued later in November 1999, and a Substantive 
Appeal was received in January 2000.  

A NOD with the initial noncompensable ratings assigned the 
spider veins of each leg was received in March 2000.

In March 2001, the Board denied an initial compensable rating 
for a herpes simplex virus infection, and remanded the issues 
of an initial compensable rating for a left wrist ganglion 
cyst and a 10 percent rating for multiple noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 to the RO for further development of the 
evidence and for due process development.  A SOC on the 
issues of the initial noncompensable ratings assigned the 
spider veins of each leg was issued in February 2003, but the 
veteran did not perfect her appeal with respect to those 
issues by filing a Substantive Appeal.  In August 2003, the 
RO issued a Supplemental SOC (SSOC) on the issues of an 
initial compensable rating for a left wrist ganglion cyst and 
a 10 percent rating for multiple, noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324.

In April 2004, the Board remanded the claims currently on 
appeal to the AMC for further action.  After accomplishing 
the requested action, the RO continued the prior denials (as 
reflected in an August 2005 SSOC), and returned these to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claims on appeal has been 
accomplished.

2.  While the veteran subjectively complains of pain and 
inability to move the left wrist, the medical evidence since 
the November 25, 1988 effective date of the grant of service 
connection reveals no motion loss or other indicia of 
functional impairment associated with the veteran's left 
wrist ganglion cyst.   

3.  The veteran has multiple service-connected disabilities, 
each rated as noncompensably disabling:  a left wrist 
ganglion cyst, thoracic strain, spider veins of the left leg, 
spider veins of the right leg, herpes simplex virus infection 
and status post cesarean section scar.  

3.  The veteran's multiple service-connected disabilities are 
not shown to be of such character as to clearly interfere 
with normal employability. 




CONCLUSION OF LAW


1.  The criteria for an initial, compensable rating for a 
left wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5299-5020 
(2005).

2. The criteria for a 10 percent rating for multiple, 
noncompensable service-connected disabilities, under the 
provisions of 38 C.F.R. § 3.324, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.324 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

Through May 2001, February 2003, June 2003 and April 2004 
notice letters, the November 1999 SOC, and August 2003 and 
August 2005 SSOCs, the RO notified the veteran of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, she was afforded ample 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of her claims.  

In its May 2001 letter, the RO requested that the veteran 
submit any additional evidence of treatment not already of 
record.  In June 2003 and April 2004 letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  In its April 2004 letter, the 
RO requested that the veteran provide authorization to enable 
it to obtain any outstanding private medical records, as well 
as that he submit any additional evidence in his possession.  
She did not respond.  The Board finds that these letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the September 1999 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  Moreover, the Board finds that the lack of pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, any delay in issuing the section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the appellant's claims were fully developed at the time 
of the most recent adjudication.

As indicated above, the notice letters, SOC, and SSOCs 
notified the veteran what was needed to substantiate her 
claims and also identified the evidence that had been 
considered with respect to the claims.  Furthermore, these 
documents advised the veteran of VA's responsibilities to 
notify and assist her in her claims.  After the notice 
letters, SOC, and SSOCs, the veteran was afforded an 
opportunity to respond.  The RO most recently readjudicated 
the veteran's claims in August 2005 on the basis of the 
evidence of record, as reflected in the SSOC. 

Additionally, the Board notes that there is no outstanding 
duty to assist in connection with either claim currently 
under consideration.  The RO, on its own initiative as well 
as pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claims.  The 
veteran's service medical records, and the report of a 
November 1999 general medical examination have been 
associated with the claims file.  The veteran has not 
submitted any medical evidence, or provided sufficient 
information and authorization to enable the RO to obtain 
private treatment records.  As indicated in an August 2001 
statement and in a February 2004 report of contact with the 
RO, the veteran stated that she had no additional medical 
evidence to submit.  In addition, during the February 2004 
telephone contact with the RO, the veteran stated that she 
had received the correspondence from the Cleveland RO Tiger 
Team, which included the June 2003 notice letter and the 
August 2003 SSOC, and that she did not want to be scheduled 
for any examinations and to send the case to the Board to 
make a final decision.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to either claim on appeal that 
has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.

Finally, the Board notes that the record does not present any 
basis for developing any additional evidence-specifically, 
to have the veteran undergo further examination.  As noted 
above, the Board remanded this appeal in March 2001 and April 
2004, among other things, to arrange for the appellant to 
undergo VA examinations to obtain the nature and current 
severity of her service-connected left wrist ganglion cyst.  
However, she failed, without any stated good cause, to report 
for the examinations on four separate occasions in November 
2001, November 2002, January 2005, and February 2005.  The 
record shows that the RO most recently properly notified the 
veteran by letter of the consequences of not reporting to a 
scheduled VA examination in June 2003.  In addition, the 
record shows that the veteran was properly notified of the 
scheduled February 2005 VA examination as to the time and 
place.  The letters were sent to her at her address of 
record, and were not returned by the United States Postal 
Service, hence, she is presumed to have received these 
notices.  The Board emphasizes that the duty to assist is not 
a one-way street, and that a claimant must cooperate with 
VA's attempts to assist her.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal



II.  Initial, compensable rating for left wrist ganglion cyst

A.  Factual Background

Service medical records note that, in January 1998, the 
veteran complained of left wrist pain, intermittently, since 
August.  The veteran stated she felt an ache when she flexed 
and extended her wrist.  She denied any wrist trauma, 
swelling or ecchymosis.  She stated there were no current 
lumps.  Negative for numbness, tingling or loss of strength.  
The examiner found no anatomic deformity of the left wrist 
and no cystic masses or lumps were noted.  There was minor 
tenderness to palpitation mid dorsal wrist.  There was no 
pain with flexion and extension of the fingers.  The 
assessment was left wrist pain, consider dorsal ganglion 
cyst, but the examiner was currently unable to palpate or 
visualize cyst.  In the veteran's Report of Medical History 
for separation in November 1998, she indicated that she had a 
growth/cyst and the examiner provided an explanation as 
ganglion cysts left wrist.    

During a July 1999 VA examination, the veteran reported that 
she first noticed a left wrist ganglion cyst in August 1997, 
and that she developed achy pain.  There was no lump at the 
time.  She saw an orthopedist and then a lump developed.  She 
stated that the pain felt sharp when she dorsiflexed or 
plantar flexed her wrist, that she could not do any pushups, 
but that she had no weakness or paresthesia in her hands.   
At that time she was not currently working.  Her last job was 
as a nurse in the Navy.  An examination revealed that she was 
right hand dominant.  She had a ganglion cyst on the dorsum 
of her left wrist, firm, nontender.  Her reflexes were 1+ 
bilaterally.  Her muscle strength was intact.  The examiner 
did not note any range of motion findings.  The diagnoses 
included ganglion cyst, left wrist.  

In the September 1999 rating decision, the RO granted service 
connection and assigned an initial, noncompensable rating for 
left wrist ganglion cyst, on the basis of the VA examination 
that revealed no indication of loss of range of motion of the 
wrist.  

In her November 1999 NOD, the veteran stated that she could 
not move her wrist out of line with her forearm without 
extreme pain.  She also stated that it was impossible for her 
to lift a bag over her left shoulder or pick up her children 
without pain because these movements required her to bend her 
wrist.  She stated that the VA medical examiner may have 
reported that she had range of motion in her wrist and indeed 
she could move her wrist, but not without disabling pain.  
She stated that she wore a wrist brace.  She contended that 
her condition should be rated at least 10 percent.  

In March 2001, the Board remanded the claims on appeal in 
order to obtain all VA and private medical records relating 
to treatment of the veteran's left wrist ganglion and then to 
afford her a VA orthopedic examination to determine the 
nature and extent of the current disability from a left wrist 
ganglion cyst.  

By letter dated in May 2001, the RO notified the veteran that 
her claims were remanded for additional development and she 
was requested to submit additional evidence of treatment for 
a left wrist ganglion cyst not previously submitted.  

In response, the RO received an August 2001 letter from the 
veteran in which she stated that she did not have any further 
evidence or treatment records to provide for her ganglion 
cyst other than what was already in the records in the RO's 
possession.  She also stated that she had not sought further 
treatment.  

In November 2001, the veteran was scheduled for a VA 
examination at the VA Medical Center (VAMC) in West Haven, 
Connecticut.  A print out from the VAMC reveals that the 
veteran failed to report for the examination.

A November 2001 report of contact reflects that the 
Connecticut RO contacted the veteran by telephone.  At that 
time the veteran provided her address in New Jersey again and 
requested a VA examination at the medical center in Lyons, 
New Jersey.

In November 2002, the veteran was scheduled for a VA 
examination at the VAMC in East Orange, New Jersey.  A print 
out from the VAMC reveals that the veteran failed to report 
for the examination.

By a February 24, 2003 letter, the RO notified the veteran 
that the evidence needed to make a determination on her 
claims was the medical findings of a VA examination.  She was 
advised that she would be notified by separate letter of a 
date and time and if inconvenient, to please contact either 
the RO or the VAMC to make alternate arrangements.  She was 
also informed that she had failed in the past to report for 
scheduled VA examinations and that if she failed to report 
for the examination, there would be insufficient evidence to 
make a determination on her claim and the RO would be 
required to make a decision based on the evidence of record 
and may be required to disallow the claim.

A March 2003 printout from the East Orange VAMC reflects that 
the veteran failed to report for a scheduled VA examination 
on March 6, 2003.  The printout notes that a letter was 
mailed to the veteran on February 25, 2003 notifying her of 
the scheduled examination

Subsequently, the claims file was transferred to the Tiger 
Team Remand Unit at RO in Cleveland, Ohio and a June 2003 
letter notified the veteran of VA's responsibilities and the 
veteran's responsibilities with the appeal.  The veteran was 
again requested to provide all up to date VA and private 
medical records.  She was also informed of the two VA 
examinations that she failed to report to in November 2001 
and March 2003.  She was requested to advise the Cleveland RO 
as to why she did not report for her VA examinations and if 
she was now willing to report.  The veteran was provided the 
regulations pertaining to the failure to report for VA 
examinations.  

In August 2003, after receiving no response from the veteran, 
the Cleveland RO furnished the veteran with a SSOC that 
continued the denial of the claims on appeal.

In February 2004, the Newark RO attempted to contact the 
veteran because the correspondence from the Cleveland RO was 
sent to a different address and there had been no response 
from the veteran.  The veteran was contacted and she verified 
that the Cleveland RO had the correct address and she 
indicated that she received the letters from the Tiger Team.  
The veteran stated that she did not want to be scheduled for 
any examinations and that she did not have any other evidence 
to submit in support of her claim.  She stated that the RO 
could send the case to the Board to make a final decision.  

In April 2004, the Board remanded the claims on appeal for 
additional development.  By letter dated April 2004, the 
Appeals Management Center (AMC) notified the veteran it would 
be developing additional evidence for her appeal.  She was 
requested to complete and return VA Form 21-4142, 
Authorization and Consent to Release Information, in order to 
obtain treatment information from private health care 
providers, Dr. Christopher Lachowski and Dr. Pelker (or 
Palker).  She was requested to submit any additional evidence 
and information, personal statements, and buddy statements to 
assist with her claim.  

A VA print out reflects that the veteran was scheduled for a 
VA examination on January 6, 2005, but was rescheduled by 
telephone for January 18, 2005.  However, she failed to 
report for those examinations.  She was rescheduled for 
February 24, 2005 and failed to report.  A copy of a reminder 
letter for the February 24, 2005 VA examination is associated 
with the claims file. 

In August 2005, the AMC furnished the veteran with an SSOC 
reflecting the continued denial of her claims on appeal.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged 
rating"(assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's left wrist ganglion cyst has been evaluated 
under Diagnostic Codes 5299-5020; such indicates a condition 
analogous to synovitis, which is evaluated on the basis of 
limitation of motion of the wrist.  See 38 C.F.R. §§ 4.20, 
4.27, 4.71a (2005).

Under Diagnostic Code 5215, a 10 percent rating is assignable 
for either the major or minor extremity if dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm.  Only a 10 percent rating is assignable 
under that diagnostic code.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).

Pertinent to evaluation of the veteran's ganglion cyst, the 
Board emphasizes that the July 1999 examination report 
constitutes the primary medical evidence upon which to 
evaluate the veteran's disability.  As indicated above, the 
veteran failed to report to multiple VA examinations of the 
wrist scheduled for November 2001, November 2002, January 
2005 and February 2005, and has not yet specifically 
indicated to the RO or AMC her willingness to report to 
another VA wrist examination.  In fact, in a February 2004 
report of contact with the Cleveland RO, the veteran 
specifically stated that she did not want to be scheduled for 
any further VA examinations.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  As, in this 
case, the veteran was scheduled for examinations to which she 
did not report in conjunction with an original compensation 
claim, the Board must adjudicate the matter of a higher 
initial rating for a left wrist ganglion cyst on the basis of 
the evidence already of record.

In this case, however, the current record does not provide a 
basis for assignment of a 10 percent rating under Diagnostic 
Code 5215, or pursuant to the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca at any point since the November 25, 1998 
effective date of the grant of service connection.  
Notwithstanding the veteran's subjective complains of pain 
and inability to move the left wrist, the medical evidence 
reveals no motion loss or other indicia functional impairment 
associated with the veteran's left wrist ganglion cyst.  
There is no medical evidence of dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm.  
Furthermore, the July 1999 VA examiner did not note any 
evidence of pain, incoordination, fatigability, or weakness 
on motion.  

As the record presents no basis for assignment of a 
compensable rating under Diagnostic Code 8215 (or any other 
provision of the rating schedule) at any time since November 
25, 1998, the RO appropriately assigned an initial 
noncompensable disability rating.  See 38 C.F.R. § 4.31.  As 
such, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for a higher rating must be denied.  
As there is simply no evidence to support the claim for an 
initial compensable rating for left wrist ganglion cyst, the 
benefit-of-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  A 10 percent rating based on multiple, noncompensable, 
service-connected disabilities, pursuant to 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Rating Schedule. The rating shall not be assigned in 
combination with any other rating.  38 C.F.R. § 3.324 (2005).  

The veteran has multiple service-connected disabilities, each 
rated as noncompensably disabling:  a left wrist ganglion 
cyst, thoracic strain, spider veins of the left leg, spider 
veins of the right leg, herpes simplex virus infection and 
status post cesarean section scar.  However, there is no 
objective evidence of any significant occupational impairment 
from the veteran's service-connected disabilities.

On examination in July 1999, the VA examiner noted that the 
veteran was not currently working.  However, there is no 
objective indication that the veteran was not working due to 
her service-connected disabilities, or any evidence that her 
disabilities have significantly impacted her employability.
 
As such, the Board finds that, even when viewed from a 
historical perspective, there is no objective evidence 
showing that the veteran's service-connected disabilities 
clearly interfere with her ability to work.  Absent evidence 
that such disabilities clearly interfere with normal 
employability, the benefit-of-the-doubt doctrine is not for 
application (see 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159, and 
Gilbert, 1 Vet. App. at 55-56), and the claim for a 10 
percent rating for multiple noncompensable service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324, must be denied.  


ORDER

An initial, compensable rating for a left wrist ganglion cyst 
is denied.

A 10 percent rating for on multiple, noncompensable service-
connected disabilities, under the provisions of 38 C.F.R. § 
3.324, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


